ORDER.
Now at this day, come again the parties, by their respective attorneys, and submit to the Court a stipulation for a decree, which stipulation is allowed.
Now, Therefore, It is ordered, adjudged and decreed by the Court that the respondent be, and he is hereby found guilty of the unlawful practice of law as is more fully hereinafter set forth.
That respondent be enjoined and restrained from practice of law or the doing of a law business without a license, and more particularly from doing any of the following:
1 — Filing notices of appeal before the Division of Employment Security of the State of Missouri;
2 — Filing suggestions in support of any Notices of Appeals before the Division of Employment Security of the State of Missouri;
3 — Circularizing any of his patrons or customers with statements of what the law is upon any matters;
4 — Filing any application for leave to appeal to the Industrial Commission of Missouri;
5 — -Filing any application for review with the Industrial Commission of Missouri;
6 — Filing any legal documents or advising persons, firms or corporations, for fees or otherwise, relative to legal mat*555ters before the Division of Employment Security ;
7 — Appearing as a representative of any person, firm or corporation before any Referee of the Unemployment Compensation Commission of Missouri;
8 — Using any language in his letterhead indicating that respondent is practicing law or holding himself out to practice law;
9 — -In anywise practicing law or doing a law business.
It is further considered, adjudged and decreed by the court that for doing a law business as in the Information charged the respondent, Otto Faerber, be, and he is hereby adjudged guilty of contempt of this Court and fined the sum of $50, and that he pay the costs incurred in this cause.